99 F.3d 1130
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles William LEVY, Plaintiff-Appellant,v.FRESH FIELDS MARKET, INCORPORATED, Defendant-Appellee.
No. 96-2122.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 17, 1996.Decided Oct. 23, 1996.

Charles William Levy, Appellant Pro Se.
Nicholas Drakoulis Vlissides, VLISSIDES & KEISLER, P.C., Fairfax, Virginia, for Appellee.
E.D.Va.
AFFIRMED.
Before MURNAGHAN and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. § 1983 (1994) complaint for want of state action.  We have reviewed the record and find no reversible error.  Accordingly, we affirm.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED